                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:19-CR-00208-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                                 ORDER
JAVARIEN ANTUAIN BURRIS,               )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on the parties’ Joint Motion to Continue

Sentencing. See Doc. No. 32. Having considered the motion, the Court enters the following Order.


                                               ORDER

        IT IS, THEREFORE, ORDERED that the Joint Motion to Continue Sentencing, Doc.

No. 32, is GRANTED for good cause shown. The Clerk of Court is instructed to place this matter

on the next appropriate sentencing calendar.

                                               Signed: August 10, 2020




      Case 3:19-cr-00208-MOC-DSC Document 34 Filed 08/10/20 Page 1 of 1
